Citation Nr: 1545936	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for chronic renal disease, claimed as kidney condition.

4.  Entitlement to service connection for chronic liver disease.

5.  Entitlement to service connection for a gallbladder condition.

6.  Entitlement to service connection for cardiovascular disease, including endocarditis and myocardial infarction (claimed as heart attacks).  

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from December 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2003, August 2011, and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  However, the record reflects that the Veteran lives in South Carolina.

The issues of entitlement to service connection for nerve damage affecting the arm, gout, and a bladder condition, as well as entitlement to an increased rating for service-connected duodenal ulcer and entitlement to an earlier effective date for all service-connected disabilities have been raised by the record in the July 2013 VA Form 9.  The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has also been raised by the record in a January 2012 statement submitted by the Veteran's representative at the time.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his July 2013 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing be conducted via video-conference.  The Board notes that the July 2013 substantive appeal perfected an appeal with respect to the last six issues listed on the Title page, while the first issue listed on the Title page (service connection for diabetes mellitus) was previously perfected for appeal by way of a January 2010 substantive appeal which did not include a request for a Board hearing.  However, because the Veteran provided argument with respect to his claim of service connection for diabetes mellitus in the body of the July 2013 substantive appeal, it is likely he may desire to present testimony with respect to all issues currently before the Board.  

In this regard, the Board notes that a letter was sent to the Veteran and his representative in July 2015, which requested that he clarify the type of Board hearing he desired or, if in the alternative, he wished to withdraw his hearing request.  The July 2015 letter informed the Veteran that, if he did not respond within 30 days of the letter, the Board would use his previous selection to determine his choice of hearing.  Neither the Veteran nor his representative responded to the July 2015 letter.  

The Veteran has not yet been scheduled or afforded a Board video-conference hearing and he has not withdrawn his request for a Board hearing.  Therefore, a remand is necessary to afford the Veteran a Board hearing with respect to all seven issues on appeal.  See 38 U.S.C.A. § 7107(e) (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge regarding all seven issues on appeal.  In doing so, please note that the Veteran lives in South Carolina.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






